Citation Nr: 1525956	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a right ovary cyst.

2. Entitlement to service connection for a cervical cyst.

3. Entitlement to service connection for female pelvic pain.

4. Entitlement to service connection for gas and bloating, claimed as residuals of a Caesarean section.

5. Entitlement to service connection for abdominal pain, claimed as a residual of a Caesarean section.

6. Entitlement to service connection for cervical non-allopathic lesions.




WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from June 2004 to August 2009.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's claims file has since been transferred to the RO in Jackson, Mississippi.

In March 2014, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.   

In July 2014, the Board remanded the claims on appeal for additional development.  The claims file has since been returned to the Board for further appellate consideration.  

In January 2015, the Veteran submitted a waiver of initial RO consideration of any future evidence received in support of the claims on appeal.  Additional private treatment records relevant to the claims on appeal were received from Dr. PR, M.D., and Dr. TG, M.D., in January 2015.  Also in May 2015, report of an April 2015 VA examination for Housebound Status or Permanent Need for Regular Aid and Attendance was associated with the Veteran's electronic claims file.  See 38 C.F.R. § 20.1304 (2014).

In evaluating this case, the Board has reviewed the Veteran's electronic files on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for various gynecological disorders, including a right ovarian cyst, a cervix cyst, unspecified female pelvic pain, gas and bloating claimed as residuals of a Caesarean section, and unspecified abdominal pain also claimed as a residual of Caesarean section.  The Veteran also claims entitlement to service connection for non-allopathic cervical lesions.  During the March 2014 Travel Board hearing and in her statements of record in support of her claims on appeal, the Veteran has consistently asserted that all of her claimed conditions had onset during service and are documented in her service treatment records.  

In accordance with the Board's July 2014 remand, in connection with her claims for service connection for the aforementioned gynecological conditions, the Veteran was afforded a VA gynecological conditions examination in October 2014.  The examiner frequently noted that private treatment records had been requested but not received as of the date of the examination.  A review of the record shows that private gynecological treatment records were received from Dr. PR, M.D., and Dr. TG, M.D., in January 2015.  The examiner noted that the Veteran had not been diagnosed with certain conditions addressed in the examination report, such as anemia, which the Board notes diagnosis is shown in private treatment records received subsequent the October 2014 VA examination.  The October 2014 VA examiner also noted that treatment records noted diagnosis of endometriosis, but that such diagnosis could not be confirmed given the absence of pathology or operating room reports which the Board notes were received subsequent the October 2014 VA examination.  The examiner also indicated that the Veteran had undergone a total abdominal hysterectomy in August 2012, however, treatment records show that her ovaries and tubes were left in situ at the Veteran's request.  It is unclear if the VA examiner was aware of this fact.  As the October 2014 VA examination and opinion was conducted and an associated etiological opinion was given without the benefit of review of the Veteran's complete gynecological treatment records, it is necessary to obtain an addendum opinion from the October 2014 VA examiner following a review of the Veteran's complete gynecological treatment records.  38 C.F.R. § 3.159(c)(4).

As to the Veteran's claimed condition of non-allopathic lesions of her cervical spine, her service treatment records show this condition was initially diagnosed in August 2005 when the Veteran complained of a one week history of headaches associated with neck pain.  Physical examination at that time noted tenderness on palpation of C1 transverse process on the left side and cervical spine pain elicited by left side motion.  Diagnostic assessments included headaches and cervical non-allopathic lesions for which the Veteran was treated with osteopathic manipulation and methocarbamol and release without limitations.  The Veteran was also afforded a VA spine examination in September 2014, during which she reported history of a 2 to 3 days cervical strain that had resolved.  She denied any subsequent history of neck pain and no cervical spine condition was diagnosed on examination.  In May 2015, however, report of examination for Housebound Status or Permanent Need for Regular Aid and Attendance noted findings of restricted range of motion of the cervical spine on lateral rotation and flexion due to an acute spine condition (illegible).  As such, the Veteran should be afforded an additional VA spine examination to determine if she now has a current cervical spine condition related to any incident of her military service, to include non-allopathic lesions of the cervical spine in August 2005.  38 C.F.R. § 3.159(c)(4).

Also, the October 2014 VA examiner noted that diagnosis of pelvic inflammatory disease was noted in an emergency treatment record from the Memphis VAMC in 2010.  In addition, report of an April 2015 Examination for Housebound Status of Permanent Need for Regular Aid and Attendance was received from a physician at the Memphis VAMC, which alludes to an acute condition (illegible) of the Veteran's cervical spine.  As such, the Veteran's complete VA treatment records must be obtained from the Memphis VAMC dating from September 22, 2009, to March 17, 2012, and since September 11, 2014.  

Similarly, report of an October 2012 VA gynecological conditions examination alluded to private gynecological treatment that the Veteran received in conjunction with pregnancy with her second child who was also born via cesarian section in 2011.  As the Veteran's post-service gynecological treatment records are highly relevant to her claimed gynecological conditions, VA must make an effort to obtain these records.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the Memphis VAMC relevant to the Veteran and her claimed gynecological and cervical spine disabilities on appeal dating from September 22, 2009, to March 17, 2012, and since September 11, 2014.  All pertinent follow up must be completed and all records requests and responses received must be documented in the claims file.

Also request that the Veteran complete and submit authorization necessary to enable VA to obtain any private treatment records from her private OB/GYN physician, Dr. Usha Mehta in Southaven, Mississippi, as alluded to in report of an October 2012 VA gynecological conditions examination.  All pertinent follow up must be completed and all records requests and responses received must be documented in the claims file.

2. After all available records have been obtained and associated with the claims file to the extent possible, refer the Veteran's electronic claims file to the physician who conducted the October 2014 gynecologic conditions VA examination, or, if she is unavailable, to an appropriate examiner, for clarification as to the nature and etiology of the Veteran's claimed gynecological conditions, to include right ovarian cyst, cervical cyst, unspecified female pelvic pain, gas and bloating claimed as residuals of a Caesarean section, and unspecified abdominal pain also claimed as a residual of her Caesarean section, following a review of newly received private gynecological treatment records associated with the claims file in January 2015.  If it is determined that a new examination is necessary, it should be accomplished.  The Veteran's claims file and a copy of this REMAND should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should clarify all gynecologic conditions diagnosed since the Veteran's discharge from service and provide diagnoses with respect to the Veteran's claimed disorders.  For each diagnosed disorder, the examiner should also provide an opinion as to whether each such diagnosed disorder at least as likely as not (i.e., at least a 50 percent probability) had onset during service, or is a result of an injury or illness sustained by the Veteran during her active service.

In rendering the requested opinions, the examiner should consider and address whether the Veteran's current symptoms and diagnosed disorders are related in any way to the gynecological problems noted in the Veteran's service treatment records.  The examiner should also consider all other relevant evidence, to include the Veteran's post-service VA and private treatment records (to include records pertinent to her post-service hysterectomy), previous October 2012 VA examination, previous October 2014 VA examination, and the Veteran's March 2014 hearing testimony.  The examiner should also address the Veteran's contention that her claimed gynecological disorders are due to cysts in her cervix and right ovary that allegedly went untreated during her active military service.  

All opinions and conclusions expressed must be supported by a complete rationale with references to medical findings in the record when appropriate in a report.

3. Also schedule the Veteran for a VA spine examination with an appropriate examiner to determine whether she has a current disability of her cervical spine that had onset during or is otherwise etiologically related to any incident of her miliary service, to include diagnosis of a cervical non-allopathic lesion in August 2005.  The Veteran's claims file and a copy of this REMAND should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  All necessary tests and studies should be conducted and the results reported in detail.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed cervical spine condition, to include the acute cervical spine condition diagnosed during VA housebound examination in April 2015, is etiologically related to any incident of the Veteran's active military service, to include diagnosis of non-allopathic lesion of her cervical spine in August 2005.  

The reviewer must provide a rationale for any opinion provided and reconcile any opinion with any contradictory evidence of record, to include report of VA spine examination dated in September 2014.  The reviewer should cite to specific evidence in the file, if necessary.  He/she should discuss the rationale for all stated opinions, whether favorable or unfavorable.

4. Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The requested opinions must be reviewed to ensure that they are responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claims. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After adequate opportunity for response, the case must be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




